TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00448-CV


Appellant, Vernon Baker Homes//Cross-Appellants, Laura Pressley and Leif Allred

v.

Appellees, Laura Pressley and Leif Allred//Cross-Appellee, Vernon Baker Homes





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN100546, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	The parties have filed an agreed motion signed by all counsel asking this Court to
dismiss the appeal.  See Tex. R. App. P. 42(a)(1).  We grant the motion and dismiss the appeal.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed on Joint Motion
Filed:   December 14, 2005